159 F.3d 1362
333 U.S.App.D.C. 49, 11 Fed.Sent.R. 119
In re SEALED CASE, No. 97-3112.
No. 97-3112.
United States Court of Appeals,District of Columbia Circuit.
Nov. 3, 1998.

Before:  EDWARDS, Chief Judge;  WALD, SILBERMAN, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL and GARLAND, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's Suggestion For Rehearing In Banc, the response thereto, and the vote by a majority of the judges of the court in regular, active service in favor of the suggestion, it is


2
ORDERED that the suggestion be granted.  This case will be reheard by the court sitting in banc.   The judgment filed herein on July 24, 1998, is vacated as to Part III of the opinion of that date only.  It is


3
FURTHER ORDERED that oral argument will be heard by the court sitting in banc on Wednesday, January 27, 1999, at 9:30 A.M.


4
The parties are directed to submit thirty copies each of the briefs and joint appendix previously filed in this case and to do so on or before December 24, 1998.  The parties are granted leave to file supplemental briefs of no more than 15 pages limited to authority issued since the date of the panel decision, in accord with the following schedule:


5
                Appellant's Brief            November 24, 1998
                Appellee's Brief             December 16, 1998
                Appellant's Reply Brief      December 24, 1998